department of the treasury internal_revenue_service washington d c date number release date tl-n-8774-97 cc intl b2 uilc internal_revenue_service national_office field_service_advice memorandum for from subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend corp a corp b sub c sub d sub e bank m bank n bank o date tl-n-8774-97 date date year f year g year h notional amount p notional amount q notional amount r sum u sum v sum w sum x sum y sum z country a area b issue sec_1 should the entire transaction described below which took the form of a notional_principal_contract between the u s parent and an unrelated foreign bank followed by the assignment of some of the contract’s cash flows to two foreign subsidiaries of the u s parent be recharacterized as a set of loans from the foreign subsidiaries to the u s parent on the ground that the transaction lacks economic_substance if the transaction described below is recharacterized as a set of loans from the foreign subsidiaries to the u s parent do such loans constitute an investment in u s property under sec_956 of the internal_revenue_code conclusions the transaction should be recharacterized as a set of loans from the foreign subsidiaries to the u s parent on the ground that it lacks economic_substance such recharacterized loans constitute an investment in u s property under sec_956 tl-n-8774-97 a tax planning background facts corp a a domestic_corporation owns indirectly all of the stock of corp b also a domestic_corporation corp b owns directly all of the stock of sub c which owns directly all of the stock of sub d which owns directly all of the stock of sub e sub c sub d and sub e are all country a corporations in general sub c generated substantial earnings from its foreign manufacturing operations none of which was subject_to current u s taxation under subpart_f of the code in contrast the second- and third-tier country a subsidiaries sub d and sub e traded mostly with affiliates and generated a small amount of income all of which was subject_to current u s taxation under subpart_f and thus constituted previously_taxed_income pti under sec_959 of the code all of sub d’s and sub e’s earnings were distributed to sub c as pti corp a’s treasury_department in the united_states provided cash management services to corp a corp b and the country a subsidiaries management in country a had only minimal authority over the operating budgets of the country a subsidiaries a significant portion of sub c’s earnings were transferred to sub e which held them in bank accounts in the united_states as of date sum w had been transferred to sub e these transfers were booked as intercompany advances from sub c to sub e but were designated on the balance_sheet included with forms on corp a’s tax returns as increases in trade accounts_payable receivable they were not evidenced by any notes no interest was paid and they were not disclosed on schedule m of the forms corp a explains these discrepancies by claiming that these transactions were actually capital contributions to sub d which were disguised to avoid liability for the country a stamp tax on capital contributions the issues in this case arise because corp a wanted to unlock sub c’s non-pti earnings and have use of these funds for its own operations without incurring any adverse tax consequences non-pti earnings_of sub c could not be made directly available to corp a ie through a dividend distribution or a loan without triggering an inclusion in corp a’s income under either sec_61 in the case of a dividend or sec_956 in the case of a loan at strategic planning meetings in years f g and h numerous discussions were held to identify ways to repatriate cash_out of country a on a tax-free basis in this regard corp a was approached by bank m corp a had a close relationship with bank m tl-n-8774-97 bank m offered corp a a solution that if successful would achieve corp a’s goals corp a was to engage in a transaction with a third party that would be documented as a notional_principal_contract but would result in sub c’s available cash being transferred to corp a without it being taxed immediately to corp a as either an actual dividend or a deemed_distribution under sec_951 for purposes of illustrating the effect of the transaction the promotional materials assumed that the interest rates used to compute payments under the notional_principal_contract would be floating payments for fixed payments the promotional materials thus focused on the benefits derived from repatriation of the cash and assumed that potential differences in interest rates were irrelevant further analysis by corp a also focused on the benefits of cash repatriation and ignored the potential hedging benefits that could have been derived from the transaction sometime on or around the end of year f corp a agreed to adopt bank m’s proposal as part of this agreement corp a agreed to pay bank m an engagement fee in the amount of sum u there is also an indication that corp a and bank m may have negotiated a fee based on the expected tax savings derived by corp a from of the proposed transaction although it is not clear whether such a negotiation if it occurred resulted in an agreement between the parties b the transaction1 on date as per the plan presented by bank m corp a entered into a twenty-year basis_swap with a notional_principal_amount of sum v with bank n while the charts in the promotional materials used by bank m in its presentation reflected fixed rate payments in exchange for floating rate payments corp a and bank n ultimately agreed to exchange similar floating rate payments libor in the case of corp a and federal funds in the case of bank n semi-annually on the notional_principal_amount it was contemplated from the outset that this swap would be broken into its component parts and rather than a single confirmation for the swap in the amount of sum v there were several confirmations in various amounts in anticipation of the subsequent assignment of portions of the swap to related and unrelated parties in fact the agreement between corp a and bank n specifically anticipated and permitted the assignment of portions of the swap to some of corp a’s foreign affiliates 1corp a actually engaged in two of these transactions for purposes of brevity only one is described herein tl-n-8774-97 at the core of the plan was corp a’s anticipated assignment in year of the receiving leg of the swap for years to ie a stream of payments starting in year and ending in year to sub c in exchange for an immediate lump-sum payment corp a however had to ensure that it could support the validity of the pricing set for the assignment in addition except to the extent of sub c’s pti corp a wanted to ensure that sub c would not appear to be the originator of the funds used to make the lump sum payment to inject the appearance that the transaction was priced at market corp a initially assigned the right to receive payments with respect to notional amount p of the receiving leg of the swap for years through to bank o an unrelated party in exchange for sum x with this market price in hand corp a assigned the right to receive payments with respect to notional amount q of the receiving leg of the swap for years through to sub c in exchange for sum y and it assigned the right to receive payments with respect to notional amount r of the receiving leg of the swap for years through to sub d in exchange for sum z sum y and sum z were obtained by sub c and sub d respectively from the funds that sub c had earlier advanced to sub e as increases in sub e’s accounts_payable and which sub e held in u s bank accounts the transfer of sum y which amount approximated sub c’s pti by sub e to sub c was booked as a decrease in sub e’s accounts_payable to sub c the transfer of sum z by sub e to sub d was booked first as a decrease in amounts payable by sub e to sub c and then as an increase in accounts_payable by sub d to sub c these transfers appear to have been intended to move cash funds of sub c to sub d an entity that had no earnings_and_profits c corp a’s tax_return position during the first five years of the swap corp a treated the net amount of the swap payments as an adjustment to interest_expense it did not report as income any portion of sums y and z during those years instead in years through corp a treated these amounts in the same manner as a prepayment on a notional_principal_contract relying on notice_89_21 1989_1_cb_651 which provides that a swap prepayment must be amortized over the life of the swap in some reasonable manner corp a amortized the receipt of sum y and sum z over years through the transaction therefore gave corp a the use of a significant amount of its foreign subsidiary’s revenues in year of the swap and allowed it to defer tax on that income until years through of the swap tl-n-8774-97 d elimination of economic risks the transaction engaged in by corp a sub c sub d bank n and bank o had the potential of putting corp a its affiliates and the participating banks at risk the parties however engaged in further activities and took certain positions in order to eliminate such risk corp a entered into a series of mirror swaps with bank m to eliminate any market risk associated with the basis_swap bank n also entered into a mirror swap with bank m in order to eliminate its market risk associated with the basis_swap as a result neither corp a nor bank n could incur any losses from the notional_principal_contract regardless of how interest rates moved during the life of the swap bank n also had to protect itself against credit risk in this regard the agreement provided that if corp a’s credit rating fell below a threshold level or if corp a failed to make a payment bank n would have the right to terminate the transaction although these rights were supposed to be suspended with respect to any permissible assignee of corp a’s rights under the basis_swap bank n’s view was that the occurrence of either event was grounds for dissolution of the swap regardless of whether some or all of corp a’s rights were assigned to its subsidiaries in other words following the assignments bank n continued to view corp a as the obligor under the notional_principal_contract this view was reflected in both the original credit proposal and in internal bank n memoranda written after the swap agreement was executed corp a’s own actions were consistent with bank n’s view that corp a was ultimately the obligor under the notional_principal_contract the original agreement provided for the netting of payments unless corp a assigned any of its rights under the swap to a permissible assignee in such a case payments were to be made on a gross basis ie the assignee’s right to receive its payments from bank n were independent of corp a’s obligation to perform in order to be able to net the swap payments on its balance_sheet corp a took the position that the assignments did not affect its right of offset on the ground that the assignees were entitled to require corp a to repurchase the assigned rights at any time at current market_value without the consent of bank n the assumption implicit in this position is that the decision as to whether to assign the rights back to corp a would be made by corp a’s treasury_department in the united_states as was the case with bank n bank o had to be protected from both market and credit risks in connection with its purchase of the right to receive payments with respect to notional amount p of the receiving leg of the swap this was accomplished by ensuring that bank o never actually received any of the payments for years through from bank n specifically bank n held a call option on the tl-n-8774-97 portion of the basis_swap purchased by bank o effective in year of the swap and bank o was given a put option on the purchased portion effective in year of the swap the evidence in the record shows that the parties contemplated that bank o would be cashed out prior to that time so that consequently the underlying transaction would never take place e rewards limited to fees corp a claims that it engaged in the transaction for dual purposes with respect to the basis_swap corp a states that its purpose for entering into this part of the transaction was to hedge against the interest rate risk attributable to the differences in the commercial paper rates of its domestic debt versus the libor rates earned on its overseas cash which amounts were held primarily by sub e according to corp a the basis_swap was an appropriate means of accomplishing this goal for at least two reasons first although libor rates historically had exceeded corp a’s commercial paper rates the spread between these rates had narrowed during years f g and h corp a claims that it entered into the basis_swap out of concern that the spread might turn negative documents generated by corp a contemporaneous to the transaction however do not reflect this concern specifically although there is evidence that the taxpayer analyzed interest rate movements in general in connection with the swap it did not prepare an analysis of the impact of the swap as an interest rate hedge another reason given by corp a for its decision to enter into this particular basis_swap notwithstanding the fact that its debt consisted primarily of short-term obligations was its tendency to enter into long-term deals and because the length of the swap helped in the creation of the financial_asset with one leg ie the longer the swap the greater the value of the asset that was to be sold to sub d corp a apparently did not analyze the cost of terminating the swap if changes in interest rates rendered the swap uneconomical moreover it acknowledged that at the time it entered into the swap it was aware that no liquid secondary trading market for derivatives like the swap existed according to corp a these issues were irrelevant since corp a fully intended to continue the swap throughout its year life with respect to the assignments corp a acknowledged that the sole reason for this part of the transaction was to repatriate cash and that the transfer of ownership of the receiving leg of the swap from corp a to its country a subsidiaries had no economic significance apart from the transfer of cash in the case of the banks all three received accommodation fees for their participation in the transaction bank m which initially presented the transaction to tl-n-8774-97 corp a and which provided the hedges to the various parties was paid an engagement fee of sum u and possibly other fees by corp a bank n which entered into the swap with corp a and hedged its exposure by entering into a mirror swap with bank m was allowed to lock in a basis point spread between the basis_swap and its hedge bank o which agreed to establish the market price for the assigned portions of the swap by purchasing the right to receive payments with respect to notional amount p of years through of the receiving leg of the swap was to receive a basis point fee over the life of its transaction law a substance over form principle sec_1 general as a general_rule taxpayers have the right to arrange their affairs in order to minimize their taxes 293_us_465 the key question in analyzing a tax-motivated transaction is whether what was done apart from the tax motive was the thing the statute intended id in gregory the court disregarded the potential tax consequences of a corporate_reorganization despite the fact that the taxpayer had complied with all statutory requirements because the transaction had no valid economic purpose and on its face lay outside the intent of the statute subsequent to its decision in gregory the court held that to be respected for federal_income_tax purposes a transaction must have economic purpose beyond a tax reduction 364_us_361 in 435_us_561 the court looked to objective realities rather than form in that case however the court found that the taxpayer had a business_purpose sufficient to justify a sale-leaseback the court found this to be a genuine multiparty transaction with economic_substance that was compelled by regulatory considerations and not shaped solely by tax_avoidance features that had meaningless labels attached id pincite the court stressed that the taxpayer had a downside risk of loss and the possibility of a significant return transactions that lack economic_substance have been routinely struck down by the lower courts as stated by the seventh circuit in 765_f2d_643 7th cir aff’g 80_tc_955 the freedom to arrange one’s affairs to minimize taxes does not include the right to engage in financial fantasies with the expectation that the internal_revenue_service and the courts will play along the commissioner and the courts are empowered and in fact duty-bound to look beyond the contrived tl-n-8774-97 forms of transactions to their economic_substance and to apply the tax law accordingly see also compaq computer corporation v commissioner t c no economic_substance in evaluating the validity of a transaction the courts typically attempt to determine first whether it genuinely occurred or whether it was merely papered in order to generate unwarranted tax benefits transactions that are determined to be factual shams are of course disregarded see eg malden knitting 42_tc_769 35_tc_136 a transaction that is determined to have genuinely occurred is analyzed next in terms of its economic_substance generally the courts have developed a two- pronged approach to the economic_substance analysis that looks to the subjective business_purpose and the objective profit potential of the transaction see 81_tc_184 aff’d in relevant part 752_f2d_89 4th cir united parcel service of america inc v commissioner tcmemo_1999_268 date these aspects of the inquiry do not constitute a rigid two-step test but represent related factors in the analysis of whether the transaction had sufficient substance apart from its tax consequences to be respected for tax purposes 157_f3d_231 3rd cir aff’g in relevant part 73_tcm_2189 various articulations of the subjective prong of the economic_substance analysis have been set forth by the courts see eg acm t c m pincite whether the transaction is rationally related to a useful nontax purpose in light of the taxpayer’s economic situation and intentions acm f 3d pincite whether the transaction was intended to serve any useful non-tax purpose rice’s toyota world f 2d pincite whether the taxpayer was motivated by no business_purpose other than obtaining tax benefits in entering in the transaction 90_tc_1054 same see also 861_f2d_494 7th cir judges can’t peer into people’s minds or ’weigh’ motives rather the usual approach is to focus the analysis on whether any non-tax goals or functions were or plausibly could have been served by the action the common thread of these articulations however is whether the transaction has a business_purpose other than obtaining tax benefits like the subjective prong of the economic_substance analysis the phrasing of the objective test has varied among the different courts for example the tax_court in acm articulated the objective prong as requiring that there be a reasonable expectation that the non-tax benefits would be at least commensurate tl-n-8774-97 with the transaction costs t c m pincite the third circuit on appeal of the same case repeatedly searched for any practical economic effects of a transaction other than the creation of income_tax benefits by examining the taxpayer's financial condition before and after the transaction f 3d pincite- under the fourth circuit’s expression of the objective prong in rice’s toyota world a transaction has no economic_substance where no reasonable possibility of a profit exists f 2d pincite see also friendship dairies t c pincite cf 864_f2d_1214 5th cir objective analysis involved examination of profit making potential while the specific articulation of the objective prong has differed among the courts the fundamental principle is that a transaction must have real and practical economic effects other than the creation of income_tax benefits in order to satisfy the objective aspects of the sham analysis central to this notion is that where profit derived from the transaction is infinitesimally nominal and vastly insignificant when considered in comparison with the claimed tax_benefit the fact of the profit does not automatically preclude a finding that the transaction failed the objective prong of the economic_substance analysis see eg 94_tc_738 step transaction in contrast to transactions that have no substance and that can be disregarded as shams others do have substance but are disguised typically through the interposition of meaningless steps these steps however are to be ignored for a given result at the end of a straight path is not made a different result because reached by following a devious path 302_us_609 in the context of a sale of property the supreme court has stated the incidence of taxation depends upon the substance of a transaction the tax consequences which arise from gains from a sale of property are not finally to be determined solely by the means employed to transfer legal_title rather the transaction must be viewed as a whole and each step from the commencement of negotiations to the consummation of the sale is relevant a sale by one person cannot be transformed into a sale by another by using the latter as a conduit through which to pass title to permit the true nature of a transaction to be disguised by mere formalisms which exists solely to see 843_f2d_351 9th cir cert_denied 488_us_824 objective and subjective factors are considered in determining whether the transaction had any practical economic effects other than generating tax benefits 868_f2d_851 6th cir chapman v commissioner 73_tcm_2405 tl-n-8774-97 alter tax_liabilities would seriously impair the effective administration of the tax policies of congress 324_us_331 see also 702_f2d_1234 5th cir the step-transaction doctrine is a corollary of the general principle that the incidence of taxation depends upon the substance of a transaction rather than its form the step-transaction doctrine is invoked when a taxpayer interposes economically meaningless steps in an otherwise economically significant transaction in order to avoid certain tax consequences and can result in the recharacterization of the transaction according to its true substance the step- transaction doctrine treats a series of formally separate ‘steps’ as a single transaction if such steps are in substance integrated interdependent and focused toward a particular result 88_tc_1415 as noted in penrod courts have used any one of three different tests to apply the step-transaction doctrine the narrowest alternative is the ‘binding commitment’ test under which a series of transactions are collapsed if at the time the first step is entered into there was a binding commitment to undertake the later step at the other extreme the most far-reaching alternative is the ‘end result’ test under this test the step transaction will be invoked if it appears that a series of formally separate steps are really pre-arranged parts of a single transaction intended from the outset to reach the ultimate result the end result test is based upon the actual intent of the parties as of the time of the merger i n contrast to the binding_commitment_test the end result test is flexible and bases tax consequences on the substance of the transactions not on the formalisms chosen by the participants the third test is the ‘interdependence’ test which focuses on whether ‘the steps are so interdependent that the legal relations created by one transaction would have been fruitless without a completion of the series ’ this test concentrates on the relationship between the steps rather than on their ‘end result’ however since the interdependence test requires a court to find whether the individual steps had independent significance or whether they had meaning only as part of the larger transaction the court may be called upon to determine the result the participants hoped to achieve thus the interdependence test is a variation of the end result test citations omitted t c pincite0 tl-n-8774-97 the substance_over_form_doctrine has also been applied in some cases in which the courts were asked to recharacterize what purported to be sales transactions as loans the cases involved primarily taxpayers that for various reasons wished to accelerate income and who would sell future cash flows in exchange for an immediate discounted lump sum payment courts that have recharacterized the sales as loans have relied in large part on the minimization of risk and the lack of the usual benefits associated with ownership of property the virtual certainty that the lender would be paid back that the borrower was not free to dispose_of the proceeds as it wished that the lender was only to receive a sum certain at an interest rate approximating the standard prevailing rate generally the courts also took note of the fact that the transactions at issue were tax motivated see 556_f2d_1107 ct_cl b investments in u s property3 during the taxable years at issue sec_951 provided in part that a u s shareholder of a controlled_foreign_corporation cfc must include in income currently its pro_rata share determined under sec_956 of the cfc’s increase in earnings invested in u s property for such year sec_956 provided in part that a united_states shareholder’s pro_rata share of the cfc’s increase for any taxable_year in earnings_invested_in_united_states_property was the amount determined by subtracting the united_states shareholder’s pro_rata share of the amount of the cfc’s earnings_invested_in_united_states_property at the close of the preceding_taxable_year reduced by certain amounts under sec_959 from the amount of the cfc’s earnings_invested_in_united_states_property at the close of the current taxable_year sec_956 provided that the amount of earnings_of a cfc invested in united_states_property at the close of any taxable_year is the aggregate amount of such property held directly or indirectly by the cfc at the close of the taxable_year to the extent such amount would have constituted a dividend if it had been distributed to the cfc’s shareholders the term controlled_foreign_corporation means any foreign_corporation if more than percent of the total combined voting power of all classes of its stock or more than percent of the total value of its stock is owned by united_states_shareholders on any day during the taxable_year of such foreign_corporation sec_957 the term united_states_shareholder means any united_states_person as defined in sec_957 who owns within the meaning of sec_958 percent or more of the total combined voting power of all classes of stock entitled to vote of such foreign_corporation sec_951 a united state sec_3all references to the internal_revenue_code in this section are to the internal_revenue_code as in effect during the years at issue tl-n-8774-97 person is defined as including a domestic_corporation sec_957 sec_7701 sec_956 defined the term united_states_property as including an obligation of a united_states_person the term does not include however obligations of domestic corporations that are unrelated to the cfc making the investment sec_956 see also sec_1_956-2 for purposes of this rule a domestic_corporation is considered unrelated to the cfc making the investment if it is neither a united_states_shareholder of the cfc nor a corporation percent or more of whose total combined voting power of all classes of stock entitled to vote is owned or is considered as owned within the meaning of sec_958 by a united_states_shareholder of the cfc sec_1_956-2 the term obligation is defined generally as including any bond note debenture certificate bill receivable account receivable note receivable open account or other indebtedness whether or not issued at a discount and whether or not bearing interest temp_reg sec_1_956-2t temp_reg sec_1_956-1t provides that a cfc will be considered to hold indirectly investments in united_states_property acquired by any foreign_corporation that is controlled by the cfc if one of the principal purposes for creating organizing or funding through capital contributions or debt such other foreign_corporation is to avoid the application of sec_956 with respect to the cfc for purposes of this rule a foreign_corporation is considered to be controlled by a cfc if the cfc owns more than of the total combined voting power of all classes of stock of the foreign_corporation temp_reg sec_1 1t b i analysis bank m’s plan called for a complex structure that would disguise corp a’s true purpose which was to repatriate cash from its foreign subsidiaries and avoid the consequences of sec_956 this plan required corp a to enter into a basis_swap with an unrelated party and then to assign a portion of its right to receive income under the swap to several of its foreign subsidiaries in exchange for an upfront cash payment corp a argues that the tax_accounting rules in existence at the time of the transaction allowed it to defer recognition of the payment until a period beginning five years after the year in which it received the payment in effect corp a is arguing that it is entitled to complete tax free use of the payment for the first five years of the basis_swap and substantial deferral for the remaining years corp a’s position is dependent on full recognition being given to all parts of the transaction that generated the upfront cash payment this recognition is not warranted since the facts indicate that no tax-independent considerations underlay the plan corp a has acknowledged that a principal purpose of the transaction and the sole purpose of the assignment portion of the tl-n-8774-97 transaction was to repatriate cash tax-free from its foreign subsidiaries as will be discussed below several theories support recharacterization of the transaction as a set of loans from the foreign subsidiaries to the u s parent on the ground that the transaction lacks economic_substance a the transaction lacks economic_substance it appears from the facts currently available that the transaction was not a factual sham fund transfers actually occurred and the transaction cannot be characterized as fictitious the next step therefore is to determine whether the transaction lacked economic_substance as the third circuit noted in acm f 3d pincite a transaction must have either a subjective non-tax purpose or objective economic consequences in order to survive a challenge on the ground of a lack of economic_substance corp a concedes that the basis_swap transaction was tax motivated particularly the assignment portion of the transaction however it argues that it entered into the swap portion of the transaction for a legitimate business_purpose namely the hedging of its short term domestic debt corp a’s claim cannot be sustained under either the subjective prong or the objective prong of the economic_substance analysis moreover the transaction is subject_to step transaction principles lack of non-tax purpose corp a claims that it entered into the swap portion of the transaction specifically to hedge its short-term domestic liabilities according to corp a historical differences between the libor rates earned on its overseas cash and the commercial paper rates paid_by it on its domestic liabilities had provided consistent positive arbitrage opportunities for corp a in the years immediately preceding the taxable years in issue however these rates had been narrowing and in corp a’s view were in danger of becoming reversed corp a claims that it entered into the basis_swap in order to hedge its liabilities in the event the spread turned negative corp a’s arguments are contestable on several grounds first and most significantly corp a’s argument is belied by the fact that any hedging benefit achieved by corp a as a result of entering into the basis_swap was effectively nullified by the mirror swaps between it and bank m the promoter of the basis_swap transaction thus the swap once fully hedged became a meaningless product with no economic_substance much like a riskless straddle that would clearly be the case where the broker guaranteed the investor that the only consequences of the straddles would be tax consequences there would be no market risks downside or upside straddles that involve no market risks are not economically substantial straddles and hedges they are artifices created by tl-n-8774-97 accomplices in tax_evasion the brokers yosha v commissioner f 2d pincite another factor contradicting corp a’s purported hedging motivation is corp a’s choice of a long-term ie 20-year instrument to hedge short-term liabilities such a mismatch between instruments effectively exposed corp a to potential interest rate risk once the hedged liabilities expired or were disposed of this potential for such market risk was further exacerbated by the absence of a liquid secondary trading market for derivative instruments like the basis_swap a fact that corp a knew before it entered into the transaction third all of the promotional material prepared by bank m as well as documentation prepared by corp a during its consideration of bank m’s proposal were directed at achieving a single goal -- the tax-free repatriation of cash -- and ignored other aspects of the swap such as its potential hedging benefits see heltzer v commissioner 62_tcm_518 promotional materials focused only on tax benefits and taxpayer did not investigate brokerage firm's profit record for example the schedules prepared by corp a which were circulated among key members of the accounting and treasury departments only analyzed the impact of the repatriation of the cash not the hedging potential of the swap in these studies the impact of the differing legs of the swap was assumed away fourth every aspect of the transaction ie the basis_swap portion the assignment portion and the offsetting hedges was meticulously pre-arranged to avoid subjecting any of the participants to economic risk and to ensure that the only change to any of their economic positions was either the payment of fees in the case of corp a the receipt of fees in the case of bank m bank n and bank o or the cash flows from sub c and sub d in the case of corp a the intentional elimination of all economic risk strongly supports the proposition that corp a lacked any non-tax purpose for this transaction finally some documentation exists that suggests corp a and bank m may at one time have discussed basing a portion of bank m’s fee on the expected tax savings derived by corp a from the proposed swap transaction such a fact if established strongly suggests that corp a’s sole purpose in entering into the transaction was tax-related lack of objective economic consequences in general courts have declined to recharacterize or otherwise disregard a transaction on the ground of lacking economic_substance if the transaction had real and practical economic effects other than the creation of income_tax benefits see eg acm f 3d pincite from the facts presented the basis_swap transaction entered into by corp a had no real and practical economic effects tl-n-8774-97 other than the creation of income_tax benefits as described above the swap between corp a and bank n was fully hedged resulting in an economic nullity indeed when the substantial transaction costs of sum u are taken into account the transaction lacked from the outset any reasonable prospect of profit moreover while the dynamic nature of the hedges might generate some fortuitous gain such amount would likely be de_minimis relative to the tax benefits achieved by the transaction overall in this regard any such gain would not materially affect this analysis sheldon t c pincite accordingly the basis_swap transaction fails the objective prong of the economic_substance analysis step-transaction corp a followed a prearranged plan to reach its stated goal of repatriating sub c’s available cash it disguised a self-amortizing loan from sub c as a notional_principal_contract the economic impact of which it hedged through an assignment of the receiving leg of years through of the swap to sub c in exchange for a lump sum payment from sub c in year of the swap bank n became the accommodation party through which the principal and interest payments from corp a were routed to further disguise its tax planning part of the receiving leg of the swap was assigned to sub d rather than sub c the affiliate that held the cash to make its lump sum payment to corp a sub d had to obtain the needed cash from sub c in this case therefore bank n was acting as the accommodation party for the principal and interest payments from corp a while sub d was acting as the accommodation party that received the loan principal on behalf of such c these unneeded steps were added to disguise the true substance of the transaction and must be ignored the facts presented indicate that the various steps of the transaction at issue were entered into as part of an overall plan for sub c to make a self- amortizing loan to corp a the facts presented suggest that the parties were committed to this overall plan from the outset thus it appears that the binding_commitment_test could be met however further factual development is necessary t he end result test is flexible and bases tax consequences on the real substance of the transactions not on the formalisms chosen by the participants penrod t c pincite the facts reflect that the parties had a single goal a single end result in mind all the steps of these transactions were planned in order to reach corp a’s stated goal to repatriate sub c’s cash and avoid subpart_f the series of formally separate steps - the swap the assignment to bank o the assignment to sub c and sub d - were pre-arranged parts of a single transaction intended from the outset to reach the ultimate result sought after see penrod t c pincite0 and cases cited therein tl-n-8774-97 the charts from the various presentations made by bank m focused on a single goal the repatriation of the cash held by sub c if the primary purpose of the swap was to hedge an interest rate risk the presentation would have focused on those particular rates instead the presentation assumed away the economic impact of changes in interest rates by assuming each leg of the swap paid the same rate the number of confirmations for the swap confirm the intent of the parties rather than a single swap confirmation several were prepared each in the amount of the anticipated assignments to bank o sub c and sub d finally the fact that corp a and bank n hedged the positions resulting from the swap establishes that nothing other than the repatriation of cash from corp a’s foreign subsidiaries was contemplated an analysis under the interdependence test which looks to the relationship between each of the steps of the transaction also supports its recharacterization each step in the transaction by itself would have been meaningless if the assignment of years through had not been made the entire swap would have been an economic sham with no substance this is because the entire swap was hedged and thus its potential economic impact was nullified moreover the assignment of notional amount p of years through of the swap to bank o was to be quickly nullified through the exercise of the options granted to the parties similarly the advances from sub c to sub d were not meaningful sub d did not need the cash rather that step was merely an intermediate step and was to be immediately followed by the transfer of the cash to corp a the participation of third parties does not affect the conclusions reached herein the transactions cannot be characterized as genuine multi-party transaction s as was done frank lyons supra here the third parties participated in the tax_avoidance promotion in exchange for a fee they did not have a stake in the transaction’s outcome and were fully insulated from risk the courts have repeatedly held that the insertion of a third-party straw_man that acts as a conduit between related parties can be ignored under the step-transaction doctrine del commercial properties inc v commissioner t c memo gaw v commissioner tcmemo_1995_531 aff’d without published opinion 111_f3d_962 d c cir 533_f2d_152 5th cir it should also be noted that while the cases such as mapco supra that examine the difference between sales of future cash flows and loans support the economic_substance theories an analysis under the doctrines described herein is more appropriate this is because rather than attempting to sell a genuine future cash_flow the parties created a cash_flow from a transaction lacking economic_substance and assigned part of it to foreign related parties under these circumstances it is appropriate to ignore the components of the transaction that tl-n-8774-97 are properly characterized as economic shams and eliminate the unnecessary steps undertaken by the parties under the step-transaction doctrine the application of these principles reveals the true nature of the transaction a self- amortizing loan b because the transaction lacks economic_substance it can be recharacterized as a series of loans from the foreign subsidiaries to the u s parent under economic_substance and step transaction principles the transaction at issue should be recharacterized to reflect its true economic nature the swap followed by the assignment of portions of the receiving leg to subs c and d effectively resulted in a self-amortizing loan disguised as the purchase_price for the sale of the swap leg in other words corp a borrowed sums y and z from subs c and d respectively when it sold its right to receive payments under the swap to repay this loan a third-party intermediary ie bank n was engaged to receive periodic principal and interest payments from corp a disguised as swap payments and to forward such payments to subs c and d based on their purchase of the swap cash flows although the transaction was structured to hide the loan through the use of different floating rates in the basis_swap the use of hedges to negate this difference reveals the true nature of the transaction specifically the use of the hedges enabled bank n to effectively convert the amount of cash it received from corp a under the basis_swap to equal the amount of cash it was obligated to pay subs c and d under the assignment thus the differing interest rates set forth in the swap agreement does not negate the use of economic_substance principles to recharacterize this transaction as a loan tl-n-8774-97 original swap payments economic_effect of the planned structure corp a floating rate floating rate bank n disguised repayment of principal interest labeled as a swap payment bank n used a conduit corp a disguised loan labeled as a sale of the right to receive swap payments in years disguised repayment of principal interest labeled as a swap payment sub c presumably to further disguise the source of the funds for the loans from sub c to corp a sub d was inserted as a second entity through which the loans were made this was accomplished through the advance of substantially_all of sub c’s non-pti cash to sub d through the accounts of sub e which were used by sub d to purchase its portion of the assignment such advances had no economic_substance as they were not evidenced by any notes no interest was paid and they were not disclosed on schedule m of the forms filed by corp a the diagram below shows that if the parties were required to made periodic_payments on an arm’s length basis and if the unnecessary intermediaries were eliminated the transaction was nothing other than a loan from sub c to corp a tl-n-8774-97 corp a principal interest payments disguised as swap payments bank n principal interest payments disguised as swap payments principal interest that would have been payable on advance made at arm’s length sub c funds advanced by sub c and loaned to corp a disguised as the purchase of the right to receive swap payments in years sub d sub c funds advanced and economically used by sub d as principal on its loan to corp a c the loans from the foreign subsidiaries to the u s parent constitute investments in u s property under sec_956 general if the transaction is recharacterized as a loan from sub c to corp a the next issue that arises is whether such loan is an investment in u s property under sec_956 corp b is a united_states_shareholder within the meaning of sec_951 since it is a domestic_corporation that owns directly of the stock of sub c sub c is a cfc within the meaning of sec_957 since of its stock was owned by corp b a u s shareholder during all of the tax years at issue accordingly if sub c’s loan to corp a constitutes u s property within the meaning of sec_956 corp b will be required to include in income currently its pro_rata share of sub c’s increase in earnings invested in that u s property because sub c’s loan to corp a constitutes indebtedness of corp a a domestic_corporation such loan constitutes u s property within the meaning of sec_956 unless it falls within the exception in sec_956 that section provides that the term u s property does not include obligations of domestic corporations that are unrelated to the cfc making the investment for purposes of this rule a domestic_corporation is considered unrelated to the cfc making the investment if it is neither a united_states_shareholder of the cfc nor tl-n-8774-97 a corporation percent or more of whose total combined voting power of all classes of stock entitled to vote is owned or is considered as owned within the meaning of sec_958 by a united_states_shareholder of the cfc sec_1_956-2 this definition thus requires that a domestic_corporation must meet two requirements if it is to be considered unrelated to a cfc holding its obligation it must not be a u s shareholder with respect to the cfc and no more than of its total combined voting power of all classes of its stock entitled to vote can be owned by a united_states_shareholder of the cfc for purposes of the application of the exception in sec_956 corp a is considered to own of sub c’s voting_stock see sec_1_958-2 thus it qualifies as a united_states_shareholder with respect to sub c for purposes of sec_956 see sec_951 accordingly for each of the tax years in issue corp b is required to include in its income currently its pro_rata share of sub c’s earnings_invested_in_united_states_property sub d’s loan to corp a in an apparent effort to hide the fact that sub c was the originator of the cash to be repatriated corp a assigned a large portion of the receiving leg of the swap notional amount r for years through to sub d sub d in turn obtained the funds it needed to purchase notional amount r from sub c through an advance from sub c that was booked as an increase in sub d’s accounts_payable to sub c corp a now seeks to recharacterize these transfers as equity contributions to sub d corp a’s attempt to recharacterize as an equity contribution the amount received from sub c and used to purchase sub d’s assignment does not affect the analysis under sec_956 as described above temp_reg sec_1_956-1t provides that a cfc such as sub c will be considered to hold indirectly investments in u s property acquired by another foreign_corporation controlled by the cfc such as sub d if the funding whether through capital contributions or debt for such investment originated from the cfc and was designed to avoid the application of sec_956 sub d is controlled by sub c since sub c owns of sub d’s stock temp_reg sec_1_956-1t moreover as was the case with sub c’s loan to corp a sub d’s loan to corp a constitutes an investment in u s property within the meaning of sec_956 and sec_1_956-2t by sub c the various bookkeeping entries indicate that the ultimate source of the funds used by sub d to purchase its share of the assignment was sub c an entity that generated substantial non-subpart f revenues whether sub c transferred these funds to sub d as either equity or debt is irrelevant since sec_1_956-1t expressly contemplates both types of funding accordingly sub c will be considered to hold indirectly sub d’s investment in u s property if a principal purpose for transferring the funds to sub d was to avoid the application of sec_956 such a purpose need not comprise tl-n-8774-97 the sole purpose for engaging in the transaction as long as it is one of the principal purposes see the 113_tc_169 the facts as developed thus far strongly suggest that such a purpose was present in particular corp d had no earnings_and_profits while corp c had substantial non-pti earnings_and_profits if corp c had made a loan directly to corp a such a loan would clearly have qualified as an investment in u s property under sec_956 in contrast if corp d had made the loan there would have been no investment in u s property because corp d had no earnings_and_profits the documents underlying this transaction are replete with references to accomplishing the tax-free repatriation of sub c’s revenues to corp a in an attempt to accomplish this goal sub d was interposed into the transaction in order to make it appear that the funds were derived from an entity with no earnings_and_profits d inapplicability of notice_89_21 corp a relies upon notice_89_21 1989_1_cb_651 to support its treatment of the basis_swap transaction the notice addresses the proper method_of_accounting for a notional_principal_contract with respect to the years at issue because we believe that the basis_swap substantively is not a notional_principal_contract we believe that notice_89_21 does not apply to the transaction economic_substance and step transaction principles apply before application of any technical rules in the notice it is well established that compliance with the literal terms of a statute or regulation will not insulate a taxpayer from the requirement that its transactions have economic_substance a transaction must have a bona_fide commercial purpose as a condition_precedent to the receipt of any_tax benefits associated with the transaction except in the rare instance where a tax_motivated_transaction is unmistakably within the contemplation of congressional intent 82_tc_1001 thus as with statutes and regulations an economic_substance and step transaction analysis precedes consideration of the technical rules in notice_89_21 as the third circuit stated in weller v commissioner thus the principle laid down in the gregory case is not limited to corporate_reorganizations but rather applies to the federal taxing statutes generally the words of these statutes which describe commercial transactions are to be understood to refer to transactions entered upon for commercial purposes and not to include transactions entered upon for no other motive but to escape taxation tl-n-8774-97 270_f2d_294 3d cir aff’g 31_tc_33 this principle was recently confirmed by the tax_court in acm which held that o nly after we conclude that a transaction has economic_substance will we consider the transaction’s tax consequences under the code t c m pincite see also leema enterprises inc v commissioner t c memo date if you have any questions please call or jeffrey dorfman chief branch phyllis e marcus chief branch
